DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on March 19, 2020. 
Claims 1-9 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is 154 words. 37 CFR 1.72 requires that the abstract may not exceed 150 words. Correction is required. See MPEP § 608.01(b). 

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 1, which recites “communicator” which is a generic placeholder, “configured to communicate” which is the functional language, and no structural modifier is stated in the specifications. Claim 1 also recites “return manager” which is a generic placeholder, where “configured to determine a sequence” is the functional language and there is no structural modifier stated in the specifications.  Claim 1 also recites “vehicle controller” which is a generic placeholder, where “configured to cause the communicator” is the functional language and there is no structural modifier stated in the specifications. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite a “communicator”, “return manager”, and “vehicle controller”, but the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated the generic placeholder terms “communicator”, “return manager”, and “vehicle controller”, and this statement indicates that the invention is different from what is defined in the claim(s) because the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “when the return request of the vehicle from the parking lot is acquired by the communicator, the return manager advances a sequence in which the vehicle parked in the parking lot arrives at the boarding area than when the return request of the vehicle from the parking lot is not acquired by the communicator”. It is unclear from the instant specification what “than when the return request of the vehicle from the parking lot is not acquired by the communicator” is referring to. However, for examination purposes, the Examiner interprets the limitation as “when the return request of the vehicle from the parking lot is acquired by the communicator, the return manager advances a sequence; and when the communicator of the vehicle from the parking lot does not acquire a return does not advance a sequence in which the vehicle parked in the parking lot arrives at the boarding area” See Applicant’s specification para. [0072]. Clarification is required.
Claim 7 recites “the vehicle controller causes the vehicle to perform autonomous traveling from the boarding area to the parking lot when the vehicle arriving at the boarding area is not allowed to board the user and a predetermined condition is established and imposes a penalty on a user of the vehicle as the number of times the vehicle arrives at the boarding area from the parking lot until the vehicle enters and leaves from the parking lot is larger”. It is unclear from the instant specification what this limitation is referring to. However, for examination purposes, the Examiner interprets the limitation as “the vehicle controller causes the vehicle to perform autonomous traveling from the boarding area to the parking lot; when the vehicle arrives at the boarding area and the user is unable to board, a predetermined condition is established and imposes a penalty on a user of the vehicle as the number of times the vehicle arrives at the boarding area from the parking lot increases, until it leaves the parking lot”. See Applicant’s specification para. [0073]. Clarification is required.
Claim limitations “communicator”, “return manager”, and “vehicle controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure as the disclosure is devoid of any structure that performs the functions of the “communicator”, “return manager”, and “vehicle controller”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (JP 2015176468 A) in view of Bryson et al. (US 20180082219 A1). 
Regarding claims 1-5 and 8-9: 
With respect to claims 1 and 8-9, Muramatsu teaches: 
a communicator configured to communicate with a vehicle and a terminal device of a user of the vehicle; (“The vehicle management system according to this embodiment includes a management center 10, and is configured to be communicable with an automobile 30 provided with an automatic travel function and a portable terminal 20 owned by a user of the automobile 30.” [0011]) 
and a vehicle controller configured to cause the communicator to transmit information which is used by a return target vehicle in autonomous traveling from the parking lot to the boarding area to the return target vehicle based on a sequence of the return target vehicle determined by the return manager; (“the present invention is a vehicle management system for automobile with an automatic traveling function in a parking lot to a boarding place” [0007], “The designated acquisition unit acquires a scheduled departure time designated by a predetermined user of the automobile 30… The position acquisition unit acquires the position of each user of the automobile 30… The priority information acquisition means acquires the presence or absence of the priority of each user of the automobile 30 from the database 13.” [0028], “In the case where the user has the priority, the user's car 30 stops in the stop space 53 near the entrance 61 of the store 60 among the plurality of stop spaces 53 included in the boarding place 52. Thus, the user having the priority can ride on the vehicle 30 near the entrance 61 of the store 60. Therefore, the service to the user having priority can be improved” [0050].) 
Muramatsu does not teach but Bryson teaches a return manager configured to determine a sequence in which the vehicle arrives at a boarding area in which the user boards based on a position of the user recognized based on information acquired by the communicator, whether there is a return request of the vehicle from a parking lot which is acquired by the communicator, and coincidence between a time at which the return request of the vehicle is acquired and a return reservation time of the vehicle acquired in advance by the communicator; (“The method includes receiving a pickup request for a passenger from a facility having a plurality of egress locations. A first pickup time is determined for each of the plurality of egress locations. A first egress location is selected from the plurality of egress locations based at least in part on the first pickup time at the first egress location, a position of the passenger and a queue time.” [0004], “the passenger selects the egress location and time from the proposed list of egress locations and times and the accepted egress location and time are transmitted back to the system 119. When the query block 130 returns a positive, meaning the proposed egress location and time are accepted, the method 120 proceeds to block 134 where the passenger and the autonomous vehicle move to the egress location. The autonomous vehicle may enter a queue of other autonomous vehicles and wait for its turn to pick up the passenger in block 136. The passenger then departs from the facility 100 and the method 120 stops in block 138.” [0046-0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Muramatsu’s vehicle management system with Bryson’s pickup system for (“providing a system and method for scheduling the picking up and dropping off of passengers from a facility to increase the efficiency and flow of traffic around the facility and reduce wait times for the passengers.”) See Bryson [0059]. 

With respect to claim 2, Muramatsu in combination with Bryson, as shown in the rejection above discloses the limitations of claim 1. 
The combination of Muramatsu in view of Bryson teaches a vehicle management and pickup system of claim 1. Muramatsu further teaches the return manager advances a sequence in which a vehicle parked in the parking lot arrives at the boarding area as the coincidence between the time at which the return request of the vehicle is acquired and the return reservation time of the vehicle acquired in advance by the communicator is higher; (“When the number of users having priority is 4 or less (less than the number of stop spaces 53), the user who has made the latest reservation among the users without priority, or the farthest” [40], “For example, it is assumed that six users including a predetermined user designate the scheduled departure time within the determination time difference. When the current positions of the other five users are in the vicinity of the boarding place 52 and the current position of the predetermined user is in the store 60, the arrival time of the car 30 of the predetermined user is It is corrected to be later than the arrival time of the car 30. That is, the user's car 30 near the boarding place 52 arrives at the boarding place 52 first, and the car 30 of the distant user arrives at the boarding place 52 later.” [0037]). This example as stated in the prior art demonstrates 

With respect to claim 3, Muramatsu in combination with Bryson, as shown in the rejection above discloses the limitations of claim 1. 
The combination of Muramatsu in view of Bryson teaches a vehicle management and pickup system of claim 1. Muramatsu does not teach but Bryson further teaches when the return request of the vehicle from the parking lot is acquired by the communicator, the return manager advances a sequence in which the vehicle parked in the parking lot arrives at the boarding area than when the return request of the vehicle from the parking lot is not acquired by the communicator; (“When the query block 130 returns a positive, meaning the proposed egress location and time are accepted, the method 120 proceeds to block 134 where the passenger and the autonomous vehicle move to the egress location. The autonomous vehicle may enter a queue of other autonomous vehicles and wait for its turn to pick up the passenger in block 136.” [0047]). This shows that when system receives a return request from a user, the user’s vehicle is then queued, or advanced in a sequence. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Muramatsu’s vehicle management system with Bryson’s pickup system for (“providing a system and method for scheduling the picking up and dropping off of 

With respect to claim 4, Muramatsu in combination with Bryson, as shown in the rejection above discloses the limitations of claim 1. 
The combination of Muramatsu in view of Bryson teaches a vehicle management and pickup system of claim 1. Muramatsu further teaches the return manager advances a sequence in which the vehicle parked in the parking lot arrives at the boarding area as a relative distance between the position of the user recognized based on the information acquired by the communicator and a position of the parking lot is shorter; (“For example, it is assumed that six users including a predetermined user designate the scheduled departure time within the determination time difference. When the current positions of the other five users are in the vicinity of the boarding place 52 and the current position of the predetermined user is in the store 60, the arrival time of the car 30 of the predetermined user is It is corrected to be later than the arrival time of the car 30. That is, the user's car 30 near the boarding place 52 arrives at the boarding place 52 first, and the car 30 of the distant user arrives at the boarding place 52 later.” [0037]) 

With respect to claim 5, Muramatsu in combination with Bryson, as shown in the rejection above discloses the limitations of claim 1. 
The combination of Muramatsu in view of Bryson teaches a vehicle management and pickup system of claim 1. Muramatsu further teaches:
a plurality of boarding positions are in the boarding area; (“the boarding place 52 is provided at the boarding place 50 near the store 60, and includes five partitioned stop spaces 53 (# 1) to (# 5).” [0023]) 
the vehicle controller causes the communicator to transmit information which is used in autonomous traveling until a first boarding position to a first vehicle of which the sequence determined by the return manager is relatively earlier and causes the communicator to transmit information which is used in autonomous traveling until a second boarding position at which it is more difficult for the user to board than at the first boarding position to a second vehicle of which the sequence determined by the return manager is relatively later; (“The designated acquisition unit acquires a scheduled departure time designated by a predetermined user of the automobile 30… The position acquisition unit acquires the position of each user of the automobile 30… The priority information acquisition means acquires the presence or absence of the priority of each user of the automobile 30 from the database 13.” [0028], “In the case where the user has the priority, the user's car 30 stops in the stop space 53 near the entrance 61 of the store 60 among the plurality of stop spaces 53 included in the boarding place 52. Thus, the user having the priority can ride on the vehicle 30 near the entrance 61 of the store 60. Therefore, the service to the user having priority can be improved.” [0050], “When the number of users having priority is 4 or less (less than the number of stop spaces 53), the user who has made the latest reservation among the users without priority, or the farthest” [40]) 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (JP 2015176468 A) in view of Bryson et al. (US 20180082219 A1) in further view of Kazama et al. (US 20180005338 A1). 
Regarding claims 6-7: 
With respect to claim 6, Muramatsu in combination with Bryson, as shown in the rejection above discloses the limitations of claim 1. 
The combination of Muramatsu in view of Bryson teaches a vehicle management and pickup system of claim 1. Muramatsu and Bryson do not teach but Kazama teaches the vehicle controller imposes a penalty on a user of the vehicle as a staying time of the vehicle in the boarding area is longer; (“Contrarily, if the predicted unloading time is long, the vehicle may be moved to a parking space away from the parking place entrance/exit or to a position where vehicles 103 are located close to each other. As a result, it may be difficult to take out the relevant vehicle 103, but the parking efficiency of the parking place can be enhanced.” [0111]). This shows that if a vehicle will be in a boarding area for a long time, then the user is penalized by having the vehicle placed in an inconvenient spot.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Muramatsu’s vehicle management system with Bryson’s pickup system and Kazama’s boarding time system for an (“automatic parking management system and automatic parking management method capable of efficiently performing parking work using an optimum quantity of carriers calculated in accordance with each parking space at a parking place.”) See Kazama [0006]. 

With respect to claim 7, Muramatsu in combination with Bryson, as shown in the rejection above discloses the limitations of claim 1. 
The combination of Muramatsu in view of Bryson teaches a vehicle management and pickup system of claim 1. Muramatsu and Bryson do not teach but Kazama teaches the vehicle controller causes the vehicle to perform autonomous traveling from the boarding area to the parking lot when the vehicle arriving at the boarding area is not allowed to board the user and a predetermined condition is established and imposes a penalty on a user of the vehicle as the number of times the vehicle arrives at the boarding area from the parking lot until the vehicle enters and leaves from the parking lot is larger; “regarding the automatic parking management system according to the third embodiment, the parking place work administrator adopts a usage fee calculation subsystem which enables fee settings to make it possible to introduce the system only with a parking usage fee.” [0080], “In this usage fee calculation subsystem, a usage fee calculation unit 902 calculates the number of times of vehicle loading/unloading at the parking place during a certain set period based on vehicle loading/unloading log data accumulated as a usage history data 901 stored in a storage device 900. [0082]”. While Kazama does not explicitly teach the system being used for if a user is unable to board returned vehicle, Kazama teaches a fee, or penalty, being imposed on the user for using the vehicle return system for a plurality of uses. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Muramatsu’s vehicle management system with Bryson’s pickup system and Kazama’s boarding time system for an (“automatic parking management system and automatic parking management method capable of efficiently performing parking work using an optimum quantity of carriers calculated in accordance with each parking space at a parking place.”) See Kazama [0006]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Ramanujam (US 20150346727 A1) is pertinent because (“The networked environment 200 may include one or more computing devices 210 in data communication with a client 280 by way of a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662